Title: To John Adams from James Lovell, 31 March 1781
From: Lovell, James
To: Adams, John



Dear Sir

March 31st. 1781


I send you a few Prints and the last monthly Journals yet from the Press. The Enemy will give you one of the most candid accounts of the naval Engagement on the 16th. that I have at any time seen in Rivington’s royal Gazette. Our Allies have conducted most gallantly: a Fog which seperated their Ships a few days before the Engagement deprived them of the Opportunity of giving an immense Turn to our southern Affairs. However, their proved Zeal and Activity have so impressed the Enemy, that the british Fleet has not ventured to remain in Cheseapeak to push the Advantages which had fallen to them by the Chance of War. We have some pretty possitive Information of a severe Cannonade of three hours at Sea on the morning of the 24th. after the british had gone down the Bay of Cheseapeak, at present I suspect that both the Severity and Continuance are heightened by Imagination from some single Engagement between two Frigates. It cannot be the Rhode Island Squadron.
I have not heard from your Lady of late. I shall have Opportunity in a few days, I think, to send what Jones brought for her.
We impatiently wait for your Comments upon the british Conduct at St. Eustatia and the Manner in which Their H. Ms. of the U Provinces receive it.

I am affectionately yours
James Lovell

